DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 02/15/2021.
Applicant’s cancelation of claim 3 is acknowledged and require no further examining.  Claims 1-2 and 4-17 are pending and examined below.

Claim Objections
Claim 14 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 14, the phrase “the head valve assembly having a head valve and a head valve body” should be written as “the head valve assembly having a head valve and a valve body” in order to keep consistency of feature names.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the phrase “which an exhaust air can flow” renders claims vague and indefinite because the feature is not definitively disclosed.  The phrase “can flow” implies the exhaust air may or may not flow to a housing exhaust chamber.  For examining purposes, the phrase is interpreted as “which an exhaust air flows”.
Regarding claim 5, the phrase “further comprising: a housing exhaust chamber” renders claim 5 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  Claim 5 is dependent of claim 1 and claim 1 already discloses a housing exhaust chamber.  It is unclear if this housing exhaust chamber is different or the same as the housing exhaust chamber of claim 1.  For examining purposes, the phrase is interpreted as “further comprising: said housing exhaust chamber”.
Claims 2 and 4 are dependent of claim 1 and include all the same limitations.
Regarding claim 7, the phrase “the head valve body when the head valve body is in a resting state” renders claim 7 to be vague and indefinite because there is insufficient antecedent basis for this limitation.  Claim 7 is dependent of claim 6 and claim 6 discloses the head valve assembly having a head valve and a valve body.  Claim 6 does not disclose a head valve body.  For examining purposes, the phrase is interpreted as “the valve body when the head valve assembly is in a resting state”.
Regarding claim 13, the phrase “further comprising: a housing exhaust chamber” renders claim 13 vague and indefinite because it is unclear if this is a new or previously 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Howard (3653299).
Regarding claim 1, Howard discloses an assembly (10), comprising:
an integrated valve assembly (22) having a valve assembly housing (see figure 2 below) which is substantially cylindrical and that houses at least a portion of a head valve assembly (114) and at least a portion of a trigger valve assembly (152, 154),
wherein the head valve assembly (114) having at least a portion disposed in the valve assembly housing (see figure 2 below),
wherein the head valve assembly (114) configure to have a resting states and an actuated state,

wherein the trigger valve assembly (152, 154) having at least a portion disposed in the valve assembly housing (see figure 2 below),
wherein the trigger valve assembly (152, 154) configured to have a resting state and an actuated state; and
reservoir line (see figure 2 below) formed into a portion of the valve assembly housing (see figure 2 below) and configured to receive a compressed air.
(Figures 1-2 and Column 2 lines 55-64, Column 4 lines 43-49, 63-75, Column 5 lines 39-42, Column 6 lines 13-18)
[AltContent: textbox (Valve Body)][AltContent: textbox (Head Valve)][AltContent: ][AltContent: ][AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Head Valve Axis)][AltContent: textbox (Trigger Valve Stem Axis)][AltContent: arrow][AltContent: textbox (Reservoir Line)][AltContent: arrow][AltContent: textbox (Valve Assembly Housing)]
    PNG
    media_image1.png
    281
    141
    media_image1.png
    Greyscale
	
    PNG
    media_image1.png
    281
    141
    media_image1.png
    Greyscale
[AltContent: textbox (Howard)]	

Regarding claim 2, Howard discloses the head valve assembly has a head valve axis (see figure 2 above) and the trigger valve assembly (152, 154) have a trigger valve stem axis (see figure 2 above) which is collinear with the head valve axis (see figure 2 above). (Figure 2)
Regarding claim 4, Howard discloses an annular chamber (space below lower surface 120) configured to receive the compressed air to achieve the resting state when the trigger valve assembly (152, 154) is in the resting state. (Column 4 lines 72-75, Column 5 lines 21-25)
Regarding claim 5, Howard discloses said housing exhaust chamber (112) configured to receive an exhaust air passing through the head valve assembly (114). (Column 6 lines 13-18)
Regarding claim 6, Howard discloses an assembly (10), comprising:
a pressure reservoir chamber (92) having a compressed air;
an integrated valve assembly (22) having a valve assembly housing (see figure 2 above) which is substantially cylindrical and that houses at least a portion of a head valve assembly (114, 134) having a head valve (see figure 2 above) and at least a portion of a trigger valve assembly (152, 154),

reservoir line (see figure 2 above) formed into a portion of the valve assembly housing (see figure 2 above) and configured to receive a compressed air,
wherein the head valve (134) sealably engages an exhaust seal (162) when the head valve assembly is in an actuated state, and
wherein the trigger valve assembly (152, 154) has a trigger valve stem assembly (154).
 (Figures 1-2 and Column 2 lines 55-64, Column 4 lines 43-49, 63-75, Column 5 lines 39-42, 67-71, Column 6 lines 13-18)
Regarding claim 7, Howard discloses an annular chamber (space below lower surface 120) formed into a portion of the valve assembly housing (see figure 2 above), wherein the annulus chamber (space below lower surface 120) is configured to provide the compressed air to at least a portion of the valve body (see figure 2 above) when the head valve assembly (114, 134) is in the resting state. (Column 4 lines 72-75, Column 5 lines 21-25)
Regarding claim 8, Howard discloses a compressed air inlet port (80), wherein, when the head valve assembly (114, 134) is in a resting state, at least a portion of the head valve assembly (114, 134) is sealed against at least a portion of the pressure reservoir chamber (92) preventing a flow of compressed air into the compressed air inlet port (80). (Figure 2 and Column 4 lines 43-45, Column 4 lines 69-72)
Regarding claim 9, Howard disclose, when the head valve assembly is in the actuated state, the flow of exhaust air through the head valve assembly is inhibited. (Column 5 lines 48-52, 67-71)
Regarding claim 10, Howard discloses at least one of an exhaust opening (160) formed in the head valve (see figure 2 above) and configured to feed an exhaust air to a housing exhaust chamber (112), wherein the housing exhaust chamber (112) is formed into a portion of the valve assembly housing (see figure 2 above), and wherein the exhaust air flows through the exhaust opening when the head valve assembly (114, 134) is in a resting state. (Column 6 lines 13-18)
Regarding claim 11, Howard discloses an annular chamber (space below lower surface 120) that is substantially circular and configured to provide the compressed air to maintain the position of the valve body (see figure 2 above) when the head valve assembly (114, 134) is in the resting state. (Column 4 lines 72-75, Column 5 lines 21-25)
Regarding claim 12, Howard discloses the head valve (see figure 2 above) is has a substantially circular circumference, wherein the exhaust seal (162) has a substantially circular circumference, and wherein the head valve (see figure 2 above) and the exhaust seal (162) form a seal when the head valve assembly (114, 134) is in the actuated state. (Column 4 lines 50-52, 63-65, Column 5 lines 67-71)
Regarding claim 13, Howard discloses said housing exhaust chamber (112) is formed into at least a portion of the valve assembly housing (see figure 2 above). (Figure 2 and Column 6 lines 13-18)
Regarding claim 14, Howard discloses a method of controlling a pneumatic fastening tool (10), said method comprises the steps of:
providing a pressure reservoir chamber (92) having a compressed air;
providing an integrated valve assembly (22) having at least a portion of a head valve assembly (114, 134) and at least a portion of a trigger valve assembly (152, 154),
wherein integrated valve assembly (22) having a valve assembly housing (see figure 2 above) which is substantially cylindrical and that houses at least a portion of the head valve assembly (114, 134) and at least a portion of a trigger valve assembly (152, 154),
wherein the head valve assembly (114, 134) has a head valve (see figure 2 above) and a valve body (see figure 2 above) through which an exhaust air flows to a housing exhaust chamber (112);
provide a reservoir line (see figure 2 above) formed into a portion of the valve assembly housing (see figure 2 above) and configured to receive a compressed air;
achieving a resting state of the head valve assembly (114, 134) in which the compressed air exerts a force upon a portion (120) of the valve body (see figure 2 above);
forming a seal between at least a portion of the head valve assembly (114, 134) and at least a portion of the pressure reservoir chamber (92) to block the compressed air from flowing through a compressed air inlet port (80) when the head valve assembly is in the resting state.

Regarding claim 17, Howard discloses the steps of:
providing an annular head valve guide (104) which is at least in part formed in the valve assembly housing (see figure 2 above) and which guides at least in part a movement of the valve body (see figure 2 above); and
guide the movement of the valve body (see figure 2 above).
(Figure 2 and Column 4 lines 63-65)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over reference Howard (3653299) as applied to claim 14 above, and further in view of reference Hung (5924621).
Regarding claim 15, Howard discloses the steps of:
transitioning the trigger valve assembly (152, 154) from a resting state to an actuated state;

flowing the compressed air through the compressed air inlet port (80); and
driving a fastener.
(Column 5 lines 35-39, 61-65)
However, Howard does not disclose the steps of opening a stem exhaust port and purging the trigger valve assembly through the stem exhaust port.
Hung discloses a method of controlling a pneumatic fastening tool, the method comprising the steps of:
providing a pressure reservoir chamber (22);
providing an integrated valve assembly (25, 31, 41, 61, 90) having at least a portion of a head valve assembly (61) and at least a portion of a trigger valve assembly (25, 81);
opening a stem exhaust port (84) a least in part;
purging the trigger valve assembly (25, 81) through the stem  exhaust port (84) which transitions the trigger valve assembly (25, 81) from a resting state to an actuated state;
applying the compressed air to the head valve body (61) which moves the head valve body (61) form a resting configuration to an actuated configuration;
flowing the compressed air through the compressed air inlet port (213); and
driving a fastener.

It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the trigger valve assembly of Howard by incorporating the step of opening stem exhaust port and purging the trigger valve assembly through the stem exhaust port as taught by Hung, since such a modification would ensure the pressure on the head valve is greater than the pressure in the annular chamber and ensure movement of the head valve assembly, thereby making the overall method more reliable.
Regarding claim 16, Howard modified by Hung disclose the steps of:
closing the stem exhaust port (Hung – 84) at least in part;
feeding the compressed air through a first portion of the valve assembly housing (Howard – see figure 2 above) to move the valve body (Howard – see figure 2 above) to its resting configuration; and
exhausting the exhausting air through a second portion of the valve assembly housing (Howard – see figure 2 above).
(Howard – Column 6 lines 4-19)
(Hung – Column 4 lines 22-42)

Response to Arguments
The Amendments filed on 02/15/2021 have been entered.  Applicant’s cancelation of claim 3 is acknowledged and require no further examining.  Claims 1-2 and 4-17 are pending in the application.



In response to the arguments of the rejections under 35 U.S.C. 112(d), in view of the amendments to the claims, Examiner withdraws the 112(d) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Hung (5924621), in view of the amendments to the claims, Examiner withdraws the 102 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of reference Howard (3653299).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731